                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Anthony D. Dudley                                                 Docket No. 5:09-CR-358-lBO

                                Petition for Action on Supervised Release

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Anthony D. Dudley, who, upon an earlier plea of
guilty to Felon in:Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(l) and 924, and Possession
of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c), was sentenced
by the Honorable Terrence W. Boyle, U.S. District Judge, on July 28, 2010, to the custody of the Bureau
of Prisons for a term of 111 months. It was further ordered that upon release from imprisonment the
defendant be plac~d on supervised release for a period of 60 months. Anthony D. Dudley was released from
custody on February 26, 2018, at which time the term of supervised release commenced.
                  '

On April 13, 20f8, the court was notified of the defendant's positive urinalysis for Codeine, where the
defendant admitted to taking one of his mother's Tylenol with Codeine pills to alleviate pain associated
with a severe toothache. The court agreed to continue supervision without modification.

On July 9, 2018, the court was notified that the defendant had committed the new offense of Driving While
License Revoked in Hamett County (18CR 705764), where the defendant admitted to operating a motor
                  1



vehicle without a valid driver's license. The court agreed to continue supervision without modification.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On.September 27, 2018, the defendant submitted a urine sample that was returned positive
for marijuana. When confronted with the positive test result, the defendant denied having consumed
marijuana, but did not refute the validity of the urinalysis, stating that he had been present when some of
his cousins were smoking marijuana, and that he likely inhaled the smoke second hand. In response to the
positive urinalysis, the defendant has been verbally reprimanded for his behavior and will be referred for a
substance abuse a~sessment, and to complete any recommended treatment. He will also be enrolled in the
Surprise Urinalysis Program for more frequent drug testing. The defendant has further been advised that
continued use of ~ontrolled substances will result in additional court action. The defendant has ~igned a
Waiver of Hearing agreeing to the proposed modification of supervision.
                  '
Additionally, the defendant has two unserved criminal summonses in Cumberland County, North Carolina:
Misdemeanor Larceny (18CR 062823) and Misdemeanor Communicating Threats (18CR 062825). The
defendant has verbally denied the behaviors alleged in both summonses, indicating that the charges are the
result of ill will the alleged victim is harboring for him. As it relates to the pending misdemeanors,
disposition of the ~tate charges will be monitored, and should either charge result in a conviction, the court
will be notified immediately'.                                                                        ·

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.
Anthony D. Dudley
Docket No. 5:09-CR-358-lBO
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Eddie J. Smith'                                  Isl John Seth Coleman
Eddie J. Smith                                       John Seth Coleman
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone:910-354-2545
                                                     Executed On: October 11, 2018

                                       ORDER OF THE COURT

Considered and ordered this        / / day of   &~                       , 2018, and ordered filed and
made a part of the records in the above case.


T~()~
U.S. District Judge
